Yesawich Jr., J.
(dissenting). I respectfully dissent, for while I agree with the majority that the record justifies concluding that defendant Jason Hall was negligent, that does not foreclose a finding that defendant Nancy Paone was also at fault. That Paone may have also been negligent can be inferred from the deposition of a nonparty eyewitness, who averred that the collision occurred immediately after Paone abruptly stopped her car; this evidence could support a finding that she, too, failed to use due care in operating her vehicle, and that her negligence, as well as Hall’s, contributed to the happening of *847the accident (cf, Lenahan v Goucher, 111 AD2d 546, 548, revd on dissenting mem below 65 NY2d 1034; Walczyk v Chresfield, 52 AD2d 601, affd 42 NY2d 934; Romeo v Haranek, 15 AD2d 588, 589). Accordingly, I would affirm Supreme Court’s order.
Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant Nancy Paone and complaint dismissed against her.